               Case 19-10844-BLS             Doc 566       Filed 01/07/20       Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                  Chapter 11

Achaogen, Inc.                                         Case No. 19-10844 (BLS)

                         Debtor.1


                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             HEARING ON JANUARY 9, 2020 AT 10:30 A.M. (EASTERN TIME)2

MATTER GOING FORWARD

    1. Motion for Entry of an Order (I) Approving the Sale of the China Purchased Assets of the
       Debtor to Xuanzhu (HK) Biopharmaceutical Limited Free and Clear of Liens,
       Encumbrances, Claims and Interests and (II) Granting Related Relief (D.I. 550, Filed
       12/29/19).

        Objection Deadline: January 7, 2020 at 12:00 p.m. (ET).

        Responses Received:

        a)      Informal comments from the Department of Health and Human Services;

        b)      Informal comments from John Innes Centre (JIC);

        c)      Informal comments from Jeanne Wyshak;

        d)      Informal comments from Minnesota Board of Pharmacy; and

        e)      Informal comments from BioIVT, LLC.

        Related Pleadings:

        a)      Declaration of James S. Cassel, Chairman of Cassel Salpeter & Co., LLC, in
                Support of the (I) Sale of the China Purchased Assets to Xuanzhu (HK)
                Biopharmaceutical Limited and (II) Entry of the Sale Order (D.I. 552, Filed
                12/29/19);

1
        The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
        address for purposes of this Chapter 11 Case is 548 Market Street, #70987, San Francisco, CA 94104-5410.
2
        Any party wishing to attend telephonically is required to make arrangements through CourtCall by
        telephone at 866-582-6878 or by facsimile at 866-533-2946 by no later than 10:30 a.m. (ET) on January 8,
        2020.
            Case 19-10844-BLS        Doc 566        Filed 01/07/20   Page 2 of 3




      b)     Declaration of Nicholas K. Campbell, Chief Restructuring Officer of the Debtor,
             in Support of the (I) Sale of the China Purchased Assets of the Debtor to Xuanzhu
             (HK) Biopharmaceutical Limited and (II) Entry of the Sale Order (D.I. 553, Filed
             12/29/19);

      c)     Declaration of Leslie Boyd, Jr., Ph.D., in Support of Entry of Order Approving
             Sale of Debtor’s Assets to Xuanzhu (HK) Biopharmaceutical Limited. (D.I. 554,
             Filed 12/29/19); and

      d)     Order Shortening Notice of Debtor’s Motion for Entry of an Order (I) Approving
             the Sale of the China Purchased Assets of the Debtor to Xuanzhu (HK)
             Biopharmaceutical Limited Free and Clear of Liens, Encumbrances, Claims and
             Interests and (II) Granting Related Relief (D.I. 556, Entered 12/30/19).

      Status: This matter is going forward.

Dated: January 7, 2020
Wilmington, Delaware             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                 /s/ Paige N. Topper
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Matthew O. Talmo (No. 6333)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Tel.: (302) 658-9200
                                  Fax: (302) 658-3989
                                  dabbott@mnat.com
                                  aremming@mnat.com
                                  mtalmo@mnat.com
                                  ptopper@mnat.com

                                 - and –

                                 Richard L. Wynne (CA 120349) admitted pro hac vice
                                 Erin N. Brady (CA 215038) admitted pro hac vice
                                 HOGAN LOVELLS US LLP
                                 1999 Avenue of the Stars, Suite 1400
                                 Los Angeles, California 90067
                                 Telephone: (310) 785-4600
                                 Facsimile: (310) 785-4601
                                 richard.wynne@hoganlovells.com
                                 erin.brady@hoganlovells.com



                                              -2-
Case 19-10844-BLS   Doc 566     Filed 01/07/20   Page 3 of 3



               - and –


               Christopher R. Bryant (NY 3934973) admitted pro hac vice
               John D. Beck (TX 24073898) admitted pro hac vice
               HOGAN LOVELLS US LLP
               390 Madison Avenue
               New York, NY 10017
               Telephone: (212) 918-3000
               Facsimile: (212) 918-3100
               chris.bryant@hoganlovells.com
               john.beck@hoganlovells.com

               Counsel for Debtor and Debtor in Possession




                          -3-
